Nichols, Presiding Judge.
The defendant was indicted for the offense of assault with intent to rape and convicted of assault and battery. Thereafter, his motion for new trial, based on the usual general grounds only, was overruled and error is now assigned on such judgment adverse to him. Held:
On the trial the prosecutrix testified as to facts which would authorize the conviction under the decisions of Goodrum v. State, 60 Ga. 509 (1), Hunt v. State, 49 Ga. App. 13 (174 SE 156), and similar cases. The trial court did not err in overruling the defendant’s motion for new trial based on the usual general grounds only.

Judgment affirmed.


Eberhardt and Parnell, JJ., concur.